DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyser (US 2012/0164560 A1).
Regarding claim 1, Keyser teaches a separator assembly for a fuel cell ([0026]), the separator assembly comprising:										a first separator (401) having a protruding bead seal (404) providing a seal (Fig. 8; [0036]);											
Regarding claim 2, Keyser teaches the separator assembly of claim 1, wherein the bulge formed at the second separator is lower in protruding height than the bead seal formed at the first separator (Fig. 8).
Regarding claim 3, Keyser teaches the separator assembly of claim 2, wherein a height of the bulge formed at the second separator is equal to or less than the sum of thicknesses of the first and second separators (Fig. 8).
Regarding claim 5, Keyser teaches the separator assembly of claim 1, wherein the gasket is formed by injecting an elastomer (i.e elastic rubber material), and the sealing agent is applied by screen printing (or equivalently screen coating) ([0047]).
Regarding claim 6, Keyser teaches a fuel cell stack formed by stacking multiple unit cells ([0026]), the fuel cell stack comprising:									the multiple unit cells each comprised of a membrane electrode assembly having a sub-gasket provided on each side thereof, a pair of gas diffusion layers, an anode separator (401), and a cathode separator (402) ([0029]-[0031] & [0036]),								wherein the anode separator and the cathode separator constituting adjacent cells are 
Regarding claim 7, Keyser teaches the fuel cell stack of claim 6, wherein a gasket (700) is provided on a concave surface of the bulge of the cathode separator at the location where the bulge is formed, the concave surface being opposite to convex surface of the bulge (Fig. 8; [0047]), and												a sealing agent (700) is applied to a convex surface of the bead seal of the anode separator at the location where the bead seal is formed (Fig. 8; [0047]).
Regarding claim 11, Keyser teaches the fuel cell stack of claim 7, wherein the anode separator is sealed by the sealing agent (700) in tight contact with the sub-gasket (502), while the cathode separator is sealed by the gasket (700) in tight contact with the sub-gasket (Fig. 8; [0047]); and in a region where a coolant flows, the anode separator and the cathode separator being spaced apart from each other at locations on opposite sides of the bead seal that is formed in the region where the coolant flows between the anode separator and the cathode separator, . 							 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keyser (US 2012/0164560 A1) in view of Oku (US 2014/0011110 A1).
Regarding claim 4, Keyser teaches the separator assembly of claim 1 but is silent as to the gasket being larger in width than the sealing agent.							Oku teaches a separator assembly comprising a cathode side seal (11) and an anode side seal (12), wherein the cathode side seal has a larger width than the anode side seal (Fig. 5; [0021]-[0022] & [0036]-[0037]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a gasket having a greater width than the sealing agent in .   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keyser (US 2012/0164560 A1) in view of Xi (US 2019/0097248 A1) and Glueck (US 2019/0088956 A1).
Regarding claim 8, Keyser teaches the fuel cell stack of claim 7, wherein the bead seal formed at the anode separator protrudes toward the sub-gasket (502) abutting the bead seal and is sealed by the sealing agent in tight contact with the sub-gasket (Fig. 8) but is silent as to in a region where hydrogen flows, the anode separator and the cathode separator being joined together by junctions at locations on opposite sides of the bead seal; and the bead seal having a pair through holes through which the opposite sides of the bead seal communicate with each other and allowing hydrogen to flow between the anode separator and the sub-gasket.			Xi teaches a fuel cell stack comprising an anode separator (301) and a cathode separator (302), wherein, in a region where hydrogen flows, the anode separator and the cathode separator are joined together by junctions (133) at locations on opposite sides of the bead seal (Fig. 2; [0035], [0040]-[0041] & [0051]).										It would have been obvious to one of ordinary skill in the art, before effective filing date of the present invention, to join the cathode separator and the anode separator by weld junctions at locations on opposite sides of the bead seal as a suitable means of bonding the first separator and the second separator. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keyser (US 2012/0164560 A1) in view of Yoon (US 2017/0358805 A1) and Xi (US 2019/0097248 A1).
Regarding claim 9, Keyser teaches the fuel cell stack of claim 7, wherein the bulge formed at the cathode separator protrudes in a direction opposite to the sub-gasket (502) abutting the bulge and is sealed by the gasket in tight contact with the sub-gasket (Fig. 8) but is silent as to in a region where air flows, the cathode separator and the anode separator being spaced apart from each other at a location outside the bulge around an upstream side of an air flow path, while the cathode separator and the anode separator are joined together by a junction at a location outside the bulge around a downstream side of the air flow path with respect to the direction in which air flows; and the cathode separator is holed at the location outside the bulge around the downstream side of the air flow path with respect to the direction in which air flows, thus forming a through-hole passing through the first and second surfaces of the cathode separator 
Xi teaches a fuel cell stack comprising an anode separator (301) and a cathode separator (302), wherein, in a region where hydrogen flows, the anode separator and the cathode separator are joined together by junctions (133) at locations on opposite sides of the bead seal (Fig. 2; [0035], [0040]-[0041] & [0051]).										It would have been obvious to one of ordinary skill in the art, before effective filing date of the present invention, to join the cathode separator and the anode separator by weld junctions at locations on opposite sides of the bead seal as a suitable means of bonding the first separator and the second separator. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keyser (US 2012/0164560 A1) in view of Stohr (US 2020/0153000 A1).
Regarding claim 10, Keyser teaches the fuel cell stack of claim 7, wherein the bulge formed at the cathode separator protrudes in a direction opposite to the sub-gasket (502) abutting the bulge and is sealed by the gasket (700) in tight contact with the sub-gasket (Fig. 8; [0047]) but is silent as to in a region where air flows, the gasket having a step such that opposite sides of the gasket communicated with each other by the step, thus allowing air to flow between the cathode separator and the sub-gasket.										However, it would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to have a step in a region where air flows (i.e active region of the separator plate) so that air can reach the active region (8) of the separator plate (Fig. 3; [0011] & [0052]-[0054]). Thus, when a gasket having a step is provided between the cathode separator and the sub-gasket of Keyser, the air supplied to the fuel cell stack can reach the active region of the separator plate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727